DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13), drawn to a chromatographic strip, in the reply filed on 15 February 2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2022.
Claims 1-19 are pending. Claims 14-19 are withdrawn. Claims 1-13 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 in lines 3, 5, 6-7, and 10 and claim 5 in lines 1, 6, 6-7, and 8 recite the limitation "the test line".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “two or more test lines”. It is unclear which test line is being referenced. For examination purposes, “the test line” is read as “the test lines”.
Regarding claim 6, the use of parenthesis is improper because it is unclear whether the subject matter inside the parenthesis is intended to be claimed as a limitation. 
Furthermore, claim 6 recites the limitation “since the number of the test lines used has been increased to N (N≥2) so that a plurality of the test lines are used”. Because the limitation of “two or more test lines” is recited in claim 1, it is unclear how the test lines are increased from 2 to 2. 
Claim 6 further recites the limitation “where the concentration of the target material is Mn”. It is unclear what Mn is. It is unclear whether Mn is the same concentration as M or whether Mn is another concentration. 
Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Walshe (US 2014/0322724 A1).
Walshe teaches a chromatographic strip (e.g., Fig. 3, para [0107]; para [0036]-[0041]). The chromatographic strip comprises a conjugate pad and a detection pad (conjugate pad 6 and membrane material 7, Fig. 3, para [0107]; conjugate release pad and detection zone, para [0082]). 
The conjugate pad contains (i) a first ligand which has the ability to react with a target material and (ii) a labeling material which has the ability to generate a detectable signal and bind to the first ligand, wherein the first ligand and the labeling material are joined together as a first conjugate before or during sample migration, and the first conjugate has the ability to migrate to the detection pad during the sample migration (a mixture of labelled antibody and sample analyte can react at the conjugate pad prior to migrating along the test strip to the test lines, para [0066]; see para [0032]-[0033], [0085] for labels).
The detection pad has two or more test lines which are separated from each other (plurality of test lines, para [0028]; any number of test lines can be employed in the LFA of the invention … at least two lines are preferred for visual quantification, para [0071]; e.g., Figs 2-3; e.g., three test lines, para [0069]). The two or more test lines, by containing an immobilized material the same as or similar to the target material, have the ability to react with a bare conjugate which is not bound to the target present in the sample (an analyte or analogue of the target analyte can be applied/sprayed at the test line(s), para [0066]; see para [0073]-[0076]).
Regarding claim 2, Walshe teaches the conjugate pad contains a predetermined amount of the first ligand, a part of which reacts with the target material in the sample and forms a 
as the concentration of the target material in the sample increases, the number of formed complexes increases, whereas the number of bare conjugates decreases (para [0075]-[0076]). 
Regarding claim 3, Walshe teaches the complex including the first ligand, the labeling material, and the target material is not captured by the test line and the bare conjugate, which does not bind to the target material present in the sample and includes the first ligand and the labeling material, is captured by the test line and produces a signal by reacting with a material, a predetermined amount of which has been immobilized in the test line and which is the same as or similar to the target material (para [0075]-[0076], [0072], [0109]). 
Walshe teaches the chromatographic strip allows the determination of the presence and/or quantity of the target material in the sample based on the measurement of a signal generated by the labeling material in the test line (para [0029], [0053], [0071], [0078]).
Regarding claim 4, Walshe teaches that in all the test lines immobilized to the detection pad, the intensity of a signal decreases as the concentration of the target material in the sample increases (para [0075]-[0076], [0132]).
Regarding claims 5 and 6, Walshe teaches that in the test lines, the intensity of a signal, which is maintained constant to a point where the concentration of the target material is M (e.g., defined SAA blood levels, para [0076]), is gradually decreased at higher concentration until it finally converges to zero (test lines “disappear”, para [0076]), wherein the M is the maximum concentration of the target material in a sample which results in the saturation of the test line with the bare conjugate, wherein the saturation of the test line refers to a case in which all the 
Regarding claim 7, Walshe teaches the conjugate pad contains (i) a second ligand which does not react with the target material and (ii) a labeling material which has the ability to generate a detectable signal and bind to the second ligand, wherein the second ligand and the labeling material are joined together as a second conjugate before or during sample migration, and the second conjugate has the ability to migrate to the detection pad during the sample migration (e.g., second gold particle coated with anti-chicken IgY monoclonal antibody/anti-IgY gold conjugate, para [0106]-[0107]). 
Walshe teaches the detection pad further has a control line configured to allow the confirmation of sample migration, wherein the control line contains an immobilized material which does not react with the target material or with the first conjugate and has the ability to react with the second conjugate, wherein the second conjugate does not bind to the target material (para [0070], [0076], [0087], [0108], [0111]).
Regarding claim 8, Walshe teaches the chromatographic strip includes:
a sample pad into which a sample to be analyzed for the presence or absence of the target material is introduced (sample application pad, para [0082]; sample prefilter 5, Fig. 3, para [0107]);
the conjugate pad, one end of which is connected to the sample pad (conjugate release pad, para [0082]; conjugate pad 6, Fig. 3, para [0107]);
the detection pad, one end of which is connected to the other end of the conjugate pad (detection zone, para [0082]; membrane material 7, Fig. 3, para [0107]);

a solid-type support provided at the bottom portion of the chromatographic strip (plastic or nylon basic layer, para [0082]).
Regarding claim 9, Walshe teaches the support can be formed of plastic or nylon (plastic or nylon basic layer, para [0082]).
Regarding claim 10, Walshe teaches the ligand is a protein, an antigen, an antibody, DNA, RNA, PNA, or an aptamer (para [0065], [0031]). 
Regarding claim 11, Walshe teaches the labeling material is colloidal gold, latex particles, colored fine polystyrene particles, an enzyme, a fluorescent dye, a conductive polymer, a luminescent material, or magnetic particles (para [0032]-[0033], [0085]-[0086]).
Regarding claim 12, Walshe teaches competitive lateral flow assays can be used for analytes of low molecular weight with one epitope only (para [0017]) and that the multi-purpose assay of the invention can also be used for the quantitative and semi-quantitative detection of other molecules including lower molecular weight molecules (para [0050]).
Regarding claim 13, Walsh teaches a dynamic range for target material concentration of a sample is from pg/ml up to μg/ml and mg/ml levels (para [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641